DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 3, 8, 12 – 14 and 17
Cancelled: Claims 2, 15 – 16 and 19 – 20  
Added: None
Therefore Claims 1, 3 – 14 and 17 – 18 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 – 14 and 17 – 18 have been considered. Claims 1, 3 – 7, 11 and 14 are allowed. However, claims 8 – 10 & 17 are rejected on new grounds of rejection which was necessitated by Applicant’s amendments. Please see the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Publication 2010/0277206 A1 in view of Ochiai et al., US Publication 2014/0340294 A1.

With regards to Claim 8, Lee discloses: A gate driving circuit (Title and Abstract) comprising: 
a plurality of active stages (FIG 10, SRC1 – SRCn) configured to output a plurality of gate signals (G1 – Gn) to a 5display region (FIG 1, DA); and 
a plurality of dummy stages (FIG 10, SRCd1 – SRCd2) connected to respective active stages (SRC1 - SRCn) and configured to output a plurality of dummy carry signals (CR) to the respective active stages (FIG 10, shows this feature), 
wherein the plurality of active stage (FIG 2, SRC1 – SRCn) are configured to output the plurality of gate signals (FIG 10, G1 – Gn) and a plurality of active carry signals (CR) (Paragraph [0081]), and 
10wherein each of the plurality of dummy stages (FIG 10, SRCd1 – SRCd2) is configured to output a dummy carry signal (CR) to at least two active stages (FIG 10, not to output any gate signal (FIG 10, clearly shows that the dummy stages do not output a gate signal).
a pull-up control part (FIG 16, T4) configured to apply a first previous carry signal (CRm-1) of one of previous 15stages to a first node (Q) in response to the first previous carry signal (CRm-1); 
a first holding part (FIG 16, T9) configured to pull down the first node (Q) to a second off voltage (VSS2/VT2) in response to a vertical start signal (STV/IN2); 
a pull-up part (T1) configured to apply a first clock signal (CK1) to a second node (2nd node) in response to a signal of the first node (Q); and 
20a pull-down part (T2) configured to pull down the second node (N) to a first off voltage (VSS1/VT1) in response to a second previous carry signal (FIG 15, CRm+2) of one of previous stages (FIG 2, SRC1 – SRCn), the second previous carry (FIG 15, CRm+2) signal being different from the first previous carry signal (CRm-1).  
Lee fails to explicitly disclose: wherein each of the plurality of dummy stages is configured to output a dummy carry signal to at least two active stages,
10Ochiai discloses: wherein each of the plurality of dummy stages (FIGS 2, 11 & 12, top two stages and bottom two stages; Paragraph [0045]) is configured to output a dummy carry signal (G1 – G4 & GN – GN – 7) to at least two active stages (FIGS 2, 11 & 12, shows three output from each of the dummy stages that is going to at least two active stage) and not to output any gate signal (Paragraph [0045] - outputs G1, G3, G(2N-3), and G(2N-1) from the dummy stages are not output to the gate signal lines 20 while … a main stage is output to a corresponding gate signal line 20).

The motivation for doing this would have been so that the unit register circuits in the dummy stages may be miniaturized.  Further, power consumption of the dummy stages may be reduced (Ochiai’s invention Paragraph [0065]). 

15With regards to Claim 9, Lee discloses: wherein the dummy stage (FIG 16) further comprises:
25a carry part (T13) configured to output the first clock signal (CK1) as an N-th carry signal (CRm) in 33response to the signal of the first node (Q); 
a second holding part (T3) configured to pull down the second node (N) to the first off voltage (VSS1/VT1) in response to a second clock signal (CK2); 
a third holding part (T15) configured to connect the first node (Q) to a carry output terminal (CRm) in 5response to the first clock signal (CK1); and 
a fourth holding part (T14) configured to pull down the carry output terminal (CRm) to the second off voltage (VSS2) in response to the second clock signal (CK2).  

With regards to Claim 10, Lee discloses: wherein the dummy stage further 10comprises: 

a self-erasing part (T10) configured to pull down the first node (Q) to the second off voltage (VT2).  

With regards to Claim 17, Lee discloses: A gate driving circuit (Title and Abstract) comprising: 
a plurality of active stages (FIG 10, SRC1 – SRCn) configured to output a plurality of gate signals (G1 – Gn) to a 5display region (FIG 1, DA); and 
a plurality of dummy stages (FIG 10, SRCd1 – SRCd2) connected to respective active stages (SRC1 - SRCn) and configured to output a plurality of dummy carry signals (CR) to the respective active stages (FIG 10, shows this feature), 
wherein each of the plurality of dummy stages (FIG 10, SRCd1 – SRCd2) is configured to output a dummy carry signal (CR) to at least two active stages (FIG 10, shows where the dummy stage outputs to at least one active stage and not two)
Lee fails to disclose: wherein each of the plurality of dummy stages is configured to output a dummy carry signal to at least two active stages and 
wherein the gate driving circuit comprises a first dummy stage configured to output a carry signal to four active stages and a second dummy stage configured to output a carry signal to four active stages.
10Ochiai discloses: wherein each of the plurality of dummy stages (FIGS 2, 11 & 12, top two stages and bottom two stages; Paragraph [0045]) is configured to output a dummy carry signal (G1 – G4 & GN – GN – 7) to at least two active stages (FIGS 2, 11 
wherein the gate driving circuit (Title and Abstract) comprises a first dummy stage (FIGS 2, 11 & 12, dummy shift register that has G1 – G4) configured to output a carry signal to four active stages (G1 – G4, shows that the dummy stage outputs carry signal to four active stages) and a second dummy stage (G(N+3) – G(N)) configured to output a carry signal to four active stages (G(N+3) – G(N), shows that the dummy stage outputs carry signal to four active stages).
	Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein each of the plurality of dummy stages is configured to output a dummy carry signal to at least two active stages and not to output any gate signal and wherein the gate driving circuit comprises a first dummy stage configured to output a carry signal to four active stages and a second dummy stage configured to output a carry signal to four active stages in Jeon’s modified invention as taught by Ochiai’s invention.
The motivation for doing this would have been so that the unit register circuits in the dummy stages may be miniaturized.  Further, power consumption of the dummy stages may be reduced (Ochiai’s invention Paragraph [0065]). 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 1 – 7 and 11 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor render obvious the limitations of the independent claims as follows:
Claim 1: “wherein the dummy stage comprises: a pull-up control part configured to apply a previous carry signal of one of previous stages to a first node in response to the previous carry signal; a first holding part configured to pull down the first node to a second off voltage in response to a vertical start signal; a pull-up part configured to apply a first clock signal to a second node in response to a signal of the first node; a pull-down part configured to pull down the second node to a first off voltage in response to the vertical start signal; a second holding part configured to pull down the second node to the first off voltage in response to a second clock signal; and a third holding part configured to directly connect the first node to a carry output terminal in response to the first clock signal.”

Claim 12: “wherein the active stage comprises an active pull-up part configured to output an active clock signal as an N-th gate signal and an active pull-down part configured to pull down a gate output terminal to a first off voltage in response to a carry signal of one of next stages, wherein the dummy stage comprises a dummy pull-up part configured to apply a dummy clock signal to a second node and a dummy pull-down part configured to pull down the second node to a first off voltage in response to a vertical start signal, wherein a channel width of a transistor of the dummy pull-up part is less than a channel width of a transistor of the active pull-up part, and wherein a channel width of a transistor of the dummy pull-down part is less than a channel width of a transistor of the active pull-down part.”

Claim 13: “wherein the active stage comprises an active pull-up part configured to output an active clock signal as an N-th gate signal and an active pull-down part configured to pull down a gate output terminal to a first off voltage in response to a carry signal of one of next stages, wherein the dummy stage comprises a dummy pull-up part configured to apply a dummy clock signal to a second node and a dummy pull-down part configured to pull down the second node to a first off voltage in response to a vertical start signal, wherein a channel width of a transistor of the dummy pull-up part is less than a channel width of a transistor of the active pull-up part, and wherein a channel width of a transistor of the dummy pull-down part is less than a channel width of a transistor of the active pull-down part.”

Claim 14: “wherein the gate driving circuit comprises a first dummy stage configured to output a carry signal to two active stages, a second dummy stage configured to output a carry signal to two active stages, a third dummy stage configured to output a carry signal to two active stages and a fourth dummy stage configured to output a carry signal to two active stages, wherein first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh and twelfth clock timing signals having different phases are applied to the gate driving circuit, wherein the phases of the first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh and twelfth clock timing signals are sequentially activated at a same interval, wherein the first dummy stage is configured to generate a first dummy carry signal in response to the second clock timing signal and output the first dummy carry signal to a fifth active stage receiving the fifth clock timing signal and a sixth active stage receiving the sixth clock timing signal, wherein the second dummy stage is configured to generate a second dummy carry signal in response to the fourth clock timing signal and output the second dummy carry signal to a seventh active stage receiving the seventh clock timing signal and an eighth active stage receiving the eighth clock timing signal, wherein the third dummy stage is configured to generate a third dummy carry signal in response to the sixth clock timing signal and output the third dummy carry signal to a ninth active stage receiving the ninth clock timing signal and a tenth active stage receiving the tenth clock timing signal, and wherein the fourth dummy stage is configured to generate a fourth dummy carry signal in response to the eighth clock timing signal and output the fourth dummy carry Page 9 of 14Appl. No. 17/143,207signal to an eleventh active stage receiving the eleventh clock timing signal and a twelfth active stage receiving the twelfth clock timing signal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625